Title: To George Washington from Timothy Pickering, 18 January 1783
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Newburgh Jany 18. 1783.
                        
                        Your Excellency had but just left my quarters, this evening, when a deputy sheriff of Ulster arrested me. He
                            shewed me a writ of which I beg leave to inclose a copy. To prevent any injury to the public, by taking me from my office,
                            I gave bail; and have wrote to an attorney to defend the suit.
                        I thought it my duty to apprize your Excellency of this event. The plaintiff is a Melancton L. Woolsey. I do
                            not know him, nor ever heard his name before: But a gentleman who happens to be at my office, tells me that he is a trader
                            at Poughkeepsie, who has been purchasing up specie certificates (signed by me, & issued pursuant to an act of
                            Congress of the 23d of August 1780) at a very great discount. The suit, therefore, is doubtless grounded on such
                            certificates. But on the same ground some thousands of suits may be brought against me in this state alone. Congress, by
                            an act of the 19th of March 1782, recommended to the several states to pass laws to exempt public officers from such
                            suits. Some complied with the recommendation. This state deliberated upon it; and a bill passed the assembly: but the
                            council of revision offered objections; and it was dropped.
                        To subject public officers to such actions is doubtless a cruel oppression: at the same time the community is
                            burthened with a great expence. If such suits be multiplied (and the numerous public creditors have all as just cause of
                            action) they cannot even benefit the prosecutors: for the property of public officers compared with the vastness of the
                            public debts, is but as the small dust of the balance. There is but one class of people who can derive advantage from such
                            prosecutions: they, indeed, will reap a rich harvest, if all, or a majority of the public creditors become equally
                            unreasonable with the few that have hitherto commenced such suits. With the writ, the sheriff presented me a letter from
                            Mr Benson, of which the inclosed is a copy.
                        I am singularly unfortunate in being subjected to suits on specie certificates: for it was at my instance
                            that Congress passed the act authorizing men to issue them. My motive was, to do the best possible justice to the public
                            creditors, by fixing their dues in specie, and allowing them the interest of their money, which I saw it was impossible
                            for the public promptly to pay. I am, with the greatest respect, your Excellency’s most obedient servant
                        
                            Tim: Pickering
                            Q.M.G.
                        
                     Enclosure
                                                
                            
                                 26 October 1782
                            
                            The people of the State of Newyork by the Grace of God, Free and Independent, To the Sheriff of Ulster
                                Greeting. We command you that you take Timothy Pickering Esqr. if he shall be found in your Bailiwic, and him safely
                                keep, so that you may have his body before us on Friday the twenty fourth day of January next, wheresoever our supreme
                                court of judicature shall then be held within the state aforesaid, to answer unto Melancton L. Woolsey of a plea of
                                trespass, and also to a bill of the said Melancton against the said Timothy for Three thousand pounds an assumption
                                according to the Custom of our court before us to be exhibited, And have you then there this writ witness Richard
                                Morris Esqr. Chief Justice at Albany the twenty sixth day of October in the seventh year of our Independance.
                            
                                McKelson
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir,
                                Poughkeepsie Jany 8th 1783
                            
                            If I could have gratified my own wishes, I would have apprized you of the Errand of the Bearer; my Client
                                is entitled to the Process of the Law, and it is my duty to obey his Directions, which were peremtory to issue a Writ
                                without any previous notice—Lest you might suppose me wanting in point of Civility I conceived this Explanation
                                necessary. I remain with respect Your most obt Servt
                            
                                Egbt Benson
                            
                        
                        
                    